Name: Commission Regulation (EC) No 2751/95 of 29 November 1995 determining to what extent applications for the right to import for cows and heifers of certain mountain breeds lodged under Regulation (EC) No 2483/95 can be met
 Type: Regulation
 Subject Matter: trade policy;  EU finance;  means of agricultural production;  tariff policy;  international trade
 Date Published: nan

 No L 287/22 EN Official Journal of the European Communities 30 . 11 . 95 COMMISSION REGULATION (EC) No 2751/95 of 29 November 1995 determining to what extent applications for the right to import for cows and heifers of certain mountain breeds lodged under Regulation (EC) No 2483/95 can be met HAS ADOPTED THIS REGULATION i Article 1 Every application for the right to import lodged in accor ­ dance with Regulation (EC) No 2483/95 shall be granted to the following extent : (a) for importers covered by (a) in Article 2 ( 1 ) of Regula ­ tion (EC) No 2483/95, 2,98 % of the quantities imported during the period 1 July 1992 to 30 June 1995 or of the quantities applied for if they are less than imports during the period in question ; (b) for importers covered by (b) in Article 2 ( 1 ) of Regula ­ tion (EC) No 2483/95, 2,22 % of the quantities applied for. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2483/95 of 25 October 1995 opening and providing for the administration of a Community tariff quota for cows and heifers, other than those intended for slaughter, of certain Alpine and mountain breeds, originating in certain third countries for the period 1 July to 31 December 1995 ('), as amended by Regulation (EC) No 2671 /95 (2), and in particular Article 4 thereof, Whereas Article 2 (2) first subparagraph of Regulation (EC) No 2483/95 provides for the quantities reserved to traditional importers to be assigned in proportion to their imports during the period 1 July 1992 to 30 June 1995 or to the quantities applied for if they are less than imports during the period in question ; Whereas allocation of the quantities available to operators covered by second subparagraph in Article 2 (2) of Regu ­ lation (EC) No 2483/95 is to be made in proportion to the quantities applied for ; whereas since the quantities applied for exceed those available, a fixed percentage reduction should be set, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 1995 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 256, 26. 10 . 1995, p. 13 . 2 OJ No L 275, 18 . 11 . 1995, p. 11 .